DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application Publication No. 2006/0082160 A1).
Regarding claim 1, Lee ‘160, as best illustrated in Fig. 2, shows a physically interconnected network of buoyant, self-powered (via elements 70), self-propelled (via elements 68) energy converters (72, 74) that generate electrical energy from at least one of wind and wave motion, the network including a plurality of connectors (connectors of the management bus 56) connecting said energy converters together.
Regarding claim 1, Lee ‘160 fails to teach expressly the connectors as flexible. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of connectors in Lee such that they would have been flexible, since the examiner takes Official Notice of the know use of flexible connectors (i.e., electrical wires) in management buses. The motivation for making the modification would have been to use a conventional and lightweight connector.
Regarding claim 2, in Lee ‘160 as modified above, at least one of the flexible connectors includes an electrical cable that transmits electrical power between two interconnected energy converters.
Regarding claim 3, Lee as embodied in Fig. 2 teaches data transmission between the system management device (60)  and the management bus (56; para. 0059), but fails to expressly teach a data cable.   Lee as embodied in Fig. 1 teaches data transmission to a system manager for control and management purposes (para. 0025) and data transmission cable (para. 0051).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fig. 2 embodiment such that at least one of the flexible connectors between the energy converters would have included a data transmission cable 
Regarding claim 4, Lee as embodied in Fig. 2 shows each energy converter comprising a system management device (60; para. 0059) that includes a computing device (para. 0022) but fails to teach a plurality of computing devices. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of computing devices on a first energy converter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this instance, the motivation for modification would have been to include additional means for managing other components.
Further regarding claim 4, while Lee fails to teach how the computing devices are energized.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have powered the plurality of computing devices with electrical energy generated by the first energy converter, since the examiner takes Official Notice of the known use of energy converters for powering onboard electrical equipment. The motivation for making the modification would have been to include a readily available source of power.
Regarding claim 5, Lee as embodied in Fig. 2 shows each energy converter comprising a system management device (60; para. 0059) that includes a computing device (para. 0022) but fails to teach a plurality of computing devices. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of computing devices on a first energy converter, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding claim 5, Lee teaches the selective engagement of network components (para. 0059), but fails to teach how the computing devices are energized.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have powered the plurality of computing devices with electrical energy generated by the second energy converter, since the examiner takes Official Notice of the known use of energy converters for powering onboard electrical equipment. The motivation for making the modification would have been to include a readily available source of power when the first energy converter is offline or otherwise disengaged.
Regarding claim 6, Lee as embodied in Fig. 2 teaches a system management device (60; para. 0059) that includes a computing device (para. 0022) that executes a computational task received from one of a remote transmitter (para. 0023) but fails to teach a plurality of computing devices.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of computing devices on a first energy converter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, wherein the first of the energy converters in the Lee network transmits computational results derived from the execution of the received computational task to one of a remote transmitter, the second of the energy converters, and a third of the energy converters.  
Regarding claims 8 and 9, Lee teaches an energy storage device in the form of a battery (para. 0057) but fails to teach it as part of one of the energy converters. It would have been 
Regarding claim 10, Lee shows one flexible connector of the plurality of flexible connectors connected to a float (50). 
Regarding claim 11, Lee shows one flexible connector of the plurality of flexible connectors connected to a weight (64).
Regarding claim 12, Lee shows one flexible connector of the plurality of flexible connectors connected to a float (50) and a weight (64).
Regarding claim 13, Lee as embodied in Fig. 2 fails to teach at least one of the energy converters anchored to land or the seafloor.  Lee as embodied in Fig. 1 teaches a tether (20) for anchoring an energy converter to land or the seafloor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the network of Lee as embodied in Fig. 2 such that at least one of the energy converters would have been anchored to land or the seafloor as suggested by Lee as embodied in Fig. 1.  The motivation would have been to conserve energy by stabilizing the network without use of the propellers.
Regarding claim 14, Lee as embodied in Fig. 2 fails to teach expressly an electrical cable that transmits electrical energy to land.  Lee as embodied in Fig. 1 discloses at least one energy converters connected to an electrical cable (22) that transmits electrical energy generated by the energy converters to a receiver on land (para. 0050).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 15, Lee as embodied in Fig. 2 fails to teach expressly at least one of the energy converters connected to a data transmission cable. Lee as embodied in Fig. 1 discloses at least one energy converters connected to an electrical cable (22) that transmits electrical energy generated by the energy converters to a receiver on land (para. 0050), wherein a data transmission cable can be bundled with the electrical cable (para. 0051).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the network of Fig. 2 in Lee such that it would have included data transmission cable for transmitting generated data from the computing devices.  The motivation for making the modification would have been to include means for transmitting generated data to a data facility on land.

Claims 1, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent Application Publication No. 2011/0155039 A1) in view of Lee (US Patent Application Publication No. 2006/0082160 A1) and Sack (US Patent Application Publication No. 2009/0284015 A1).
Regarding claim 1, Moore ‘039 teaches a buoyant energy converter (5) that generates electrical energy from wave motion.  Moore ‘039 fails to teach a self-powered, self-propelled energy converter.  Lee ‘160, as best illustrated in Fig. 1, shows a buoyant, self-powered, self-propelled energy converter (10) that generates electrical energy from wind.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of 
Further regarding claim 1, neither Moore nor Lee teaches a plurality of energy converters connected by a plurality of flexible connectors.  Sack ‘015 shows a plurality of energy converters (102) connected by a plurality of flexible connectors (107).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Moore such that it would have included a plurality of energy converters connected by a plurality of flexible connectors as suggested by Sack.  The motivation for making the modification would have been to form an array to increase the energy output.
	Regarding claim 16, in the combination of Moore, Lee and Sack, Moore teaches at least one of the energy converters comprising a docking station (10), said docking station configured to permit the detachable connection of a submerged vessel (1).  
Regarding claim 17, none of Moore, Lee, or Sack teaches energy or transmission of data from the docking station to the submerged vessel.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided for the transmission of energy or data through the docking station to the submerged vessel, since the examiner takes Official Notice of both being incorporated into docking stations.  The motivation for making the modification would have been to include means for recharging the submerged vessel or transferring information to the submerged vessel.  

Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application Publication No. 2006/0082160 A1) in view of Moore (US Patent Application Publication No. 2011/0155039 A1).
Regarding claim 18, Lee ‘160 as embodied in Fig. 2 teaches all of the features of the claimed invention with the following exceptions.
Regarding claim 18, Lee ‘160 fails to teach wave energy converters.  Moore ‘039 teaches a wave energy converter. An expandable, buoyant, physically and electrically interconnected network of wave energy converters.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the network of Lee such that it would have comprised wave energy converters instead of wind energy converters.  The motivation for making the modification would have been to use a functionally equivalent renewable energy source.
Regarding claims 20 and 21, neither Lee nor Moore teaches a wind or water resistance altering mechanism.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art network such that it would have comprised a wind or wave resistance altering mechanism, since the examiner takes Official Notice of use of the same on propelled buoyant structures for enhancing control and guidance.
Regarding claim 22, in the combination of Lee and Moore, Lee as embodied in Fig. 2 fails to teach the network tethered to the ocean floor.  Lee as embodied in Fig. 1 teaches a tether (20) for anchoring an energy converter to land or the seafloor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the network of Lee as embodied in Fig. 2 such that it would have been tethered to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
11 September 2021